 8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 1 of 15 - Page ID # 1461




UNITED STATES DISTRICT COURT
DISTRICT OF NEBRASKA

ANDREA GROVE, individually and on behalf                 Case No.: 8:20-cv-193
of others similarly situated,

                                      Plaintiff,
                - versus -

MELTECH, INC., H & S CLUB OMAHA,                         BRIEF IN SUPPORT OF
INC., and SHANE HARRINGTON,                              DEFENDANTS’ MOTION FOR
                                                         SUMMARY JUDGMENT
                                     Defendants.         PURSUANT TO FRCP RULE 56

                                  INTRODUCTION

       Plaintiff has no evidence in support of her claims for minimum wages, over-time, and tip

reimbursement and as such, her case must be dismissed as a matter of law with prejudice. Grove

has not even submitted an affidavit in support of her claims. Her declarations are signed by her

lawyer without a notary public or even a handwritten signature of Grove. She has not identified

a single date or time of an offense. Grove’s opt-in statement filed with the court doesn’t even

have Grove’s signature on it or any signature at all, making it null and void. Grove contradicts

herself in a declaration wherein she admits there was no dance schedule while claiming there

was one. Defendants’ counsel has sent Plaintiff’s counsel approximately 18 emails since May 30,

2020, attempting to resolve this matter in good faith, only to be insulted in response repeatedly.

Since Plaintiff has no admissible evidence to prove her three causes of action other than ten

disprovable lies, her case must be dismissed as a matter of law.

                      SUMMARY JUDGMENT LEGAL STANDARD

   1) “Under Rule 56(c) summary judgment is appropriate where "there is no genuine issue as

       to any material fact and . . . the moving party is entitled to a judgment as a matter of law."

       Once the motion for summary judgment is made and supported, it places an affirmative



                                                   1
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 2 of 15 - Page ID # 1462




    burden on the non-moving party to go beyond the pleadings and "by affidavit or

    otherwise" designate "specific facts showing that there is a genuine issue for

    trial." Robinson v. Monaghan, 864 F.2d at 624 (quoting Fed.R.Civ.P. 56(e)); Celotex

    Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986).

    Commercial Union Ins. Co. v. Schmidt, 967 F.2d 270, 271 (8th Cir. 1992)

   PLAINTIFF’S COMPLAINT IS BASED UPON FALSE STATEMENTS OF FACT

   GROVE IS NOT CREDIBLE AS A PLAINTIFF OR CLASS REPRESENTATIVE

 2) Plaintiff’s opt-in form states Grove worked at Club Omaha 10/18 to 2/20, when Grove’s

    first day was 9/17/18 (see Exhibit “A”) and her last day was 12/20/19 (see Exhibit “B”).

 3) Grove was “terminated” on 9/17/18 and then returned to Club Omaha on 10/1/18 (see

    Exhibit “C”)

 4) Plaintiff’s complaint falsely states “There were between 25 – 30 exotic dancers working

    at Club Omaha on any given night.” (Par. 11) (Grove Dec. Par. 19)

 5) Plaintiff’s complaint falsely states, “Plaintiff and other exotic dancers were required to

    schedule their shifts in advance” (Par. 12) (Grove Dec. Par. 4)

 6) Plaintiff’s complaint falsely states, “Plaintiff worked 4 – 5 shifts a week, with each shift

    lasting 10 – 12 hours.” (Par. 12) (Grove Dec. Par. 6)

 7) Plaintiff’s complaint falsely states, “Plaintiff and the other exotic dancers were required

    to pay $20 - $50 in house fees each night.” (Par. 13) (Grove Dec. Par. 7)

 8) Plaintiff’s complaint falsely states, “Plaintiff and other exotic dancers were required to

    arrive at the club dressed and ready to perform.” (Par. 14) (Grove Dec. Par. 8)

 9) Plaintiff’s complaint falsely states, “Plaintiff and the other exotic dancers did not receive

    any wages from Club Omaha.” (Par. 16) (Grove Dec. Par. 10)



                                               2
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 3 of 15 - Page ID # 1463




 10) Plaintiff’s complaint falsely states, “If a dancer did not go up on stage during a given

    shift, she had to pay a $100 fee to Club Omaha.” (Par. 18) (Grove Dec. Par. 13)

 11) Plaintiff’s complaint falsely states, “Plaintiff and other exotic dancers were required to

    ‘tip out each night.’” (Par. 21) (Grove Dec. Par. 14)

 12) Plaintiff’s complaint falsely states, “Plaintiff was terminated from Club Omaha after

    standing up for another dancer who refused to tip out Club Omaha’s staff.” (Par. 23)

    (Grove Dec. Par. 21)

 13) These ten false statements of fact are all disproven by the evidence.

            A. THERE WERE NEVER 25 – 30 DANCERS AT CLUB OMAHA

 14) Of the 1,000 nights of operation at Club Omaha there was one night with 23 dancers, one

    night with 21 dancers, and all other nights 20 or less dancers.

 15) Typically, there were 7 to 12 during the week and 14 to 18 on weekends (see Harrington

    Dec. Exhibit “D”)

      B. SHIFTS WERE NEVER SCHEDULED IN ADVANCE AT CLUB OMAHA

 16) Shifts at Club Omaha were never scheduled in advance and Plaintiff offers no proof of

    schedules during any of the 150 weeks of the club’s operation (see affidavits/declarations

    of Harrington Exhibit “D”, manager Evans Exhibit “E”, attorney Spencer Exhibit “F”,

    security Watson Exhibit “G”, dancer Kroese Exhibit “H”, dancer Vasquez Exhibit “I”,

    dancer Gann Exhibit “J”, dancer Seamans Exhibit “K” and gold member Smith Exhibit

    “L”).

 17) Even the declarations of the opt-ins do not claim they had a schedule at Club Omaha (see

    declarations of Schueth Exhibit “M”, Winchell Exhibit “N”, and Magnuson Exhibit “O”).




                                               3
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 4 of 15 - Page ID # 1464




    C. GROVE DID NOT WORK 4 -5 DAYS WEEKLY 10 – 12 HOURS PER SHIFT

 18) Grove claims to have worked nearly double the days and hours she actually worked

    (Grove Dec. dated 5/26/20 Par. 6 “I usually worked 4-5 shifts per week, and worked 10-

    12 hours during each shift.”)

 19) Analysis of Club Omaha’s daily log with Plaintiff’s own handwriting proves that Grove

    only worked approximately 140 shifts in 15 months (450 days) or approximately 2.7 days

    per week at an average of 8 – 9 hours per shift, not 4 – 5 days per week at 10 – 12 hours

    per day. (see Harrington Exhibit “D”).

 20) Plaintiff Grove’s complaint does not identify a single week where she worked more than

    40 hours.

 21) Plaintiff Grove’s complaint does not identify a single 8-hour shift where she did not make

    at least minimum wage ($9.00 per hour = $72.00 per shift).

                D. HOUSE FEES WERE NOT ALWAYS REQUIRED

 22) Attached as Exhibit “P” is a Club Omaha document dated 9/25/19, granting Grove free

    house.

 23) Grove paid no house fees for dozens of nights that she danced at Club Omaha.

 24) Opt-in Schueth also states in her declaration that she was required to pay house fees

    every night but attached as Exhibit “Q” is a Club Omaha document granting Schueth free

    house.

 25) Schueth paid no house fees for dozens of nights that she danced at Club Omaha.

 26) In addition, house fees were often waived or reduced on slow nights for Plaintiff and the

    opt-ins.




                                              4
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 5 of 15 - Page ID # 1465




       E. DANCERS ARE NOT REQUIRED TO ARRIVE READY TO PERFORM

 27) Club Omaha never required this and the opt-ins Schueth, Winchell, and Magnuson do not

    state this in their declarations.

 28) Club Omaha’s both locations had large dressing rooms and restrooms where the dancers

    would dress and get ready.

 29) Dancers were only “required” to “be ready to perform” when they signed in. (see

    Harrington Dec. Exhibit “D’)

                     F. PLAINTIFF GROVE AND OPT-IN SCHUETH

               DID RECEIVE COMPENSATION FROM CLUB OMAHA

 30) While Grove and Schueth claim in their declarations that they were not paid by Club

    Omaha, attached as Exhibit “R” and Exhibit “S” are checks from Club Omaha to Grove

    and Schueth further demonstrating their lack of credibility.

            G. THERE WAS NO $100 PENALTY FOR MISSING A STAGE SET

 31) This was never a policy at Club Omaha and neither Grove, Schueth, and Winchill or any

    other dancer ever paid a $100 fee for missing a stage set. (see Harrington Dec.

    Exhibit ”D”.)

 32) Neither Plaintiff nor the opt-ins have identified a single time than any dancer at Club

    Omaha was fined in any amount of money for missing a stage set.

               H. TIPPING WAS ALWAYS OPTIONAL AT CLUB OMAHA

 33) Plaintiff states that she and all dancers were “required” to tip out each night (Grove Dec.

    Par. 14 “I was also required to ‘tip out’ each night…” but her 2019 contract (Exhibit “T”)

    states tipping is optional and suggested and her 2018 contract (Exhibit “U”) is silent on

    the matter of tips.



                                              5
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 6 of 15 - Page ID # 1466




 34) Affidavits from Club Omaha’s owner, former manager, attorney, security, four dancers,

    and a gold member prove that tipping was optional (see Harrington Exhibit “D”, manager

    Evans Exhibit “E”, attorney Spencer Exhibit “F”, security Watson Exhibit “G”, dancer

    Kroese Exhibit “H”, dancer Vasquez Exhibit “I”, dancer Gann Exhibit “J”, dancer

    Seamans Exhibit “K” and gold member Smith Exhibit “L”).

 35) Plaintiff Grove’s complaint does not identify a single occasion where she was forced to

    tip, the amount she was forced to tip, or the person she was forced to tip.

 36) The Club Omaha time sheets where the dancers sign-in and out each night indicate

    whether or not a dancer tipped, further proof that it was voluntary as there were numerous

    nights when dancers including Grove did not tip. (see Exhibits “V” and “B” the last two

    attendance forms of Plaintiff Grove).

 37) On 12/7/19 and 12/20/19, the last two nights Grove danced, she did not tip (see tipping

    columns in Exhibits “V” and “B”).

 38) On 12/20/19, 16 of 19 dancers tipped and on 12/7/19, 12 of 15 dancers tipped, proving

    that it was never mandatory as all dancers did not tip.

            I. GROVE WAS NOT TERMINATED FOR REASONS SHE CLAIMS

 39) Plaintiff Grove claims she was terminated for standing up for a dancer (Veronica) who

    didn’t tip on 12/20/20.

 40) Club Omaha records prove that Veronica did tip on 12/20/20 (see 12/20/20 roster Exhibit

    “B”).

 41) As the court can see from the Club Omaha Dancer Attendance Form from Friday,

    12/20/19, there were 19 dancers that night who signed in between 6:11 – 10:16 pm.

 42) Andrea Grove (Harmony) signed in at 8:00 pm (13th dancer that night) and she was one



                                              6
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 7 of 15 - Page ID # 1467




    of three dancers who did not tip that night (see tipping column).

 43) However, Christina Winchell (Veronica), the dancer Grove was allegedly standing up for,

    did tip (see tipping column).

 44) The declaration of Harrington (Exhibit “D’) and witness Gann (dancer Cleo) (Exhibit

    “J”) and records of Club Omaha prove that Plaintiff Grove was not terminated for

    standing up for another dancer who didn’t tip on 12/20/20.

 45) Grove was terminated for numerous violations of her two contracts with Club Omaha.

 46) Plaintiff Grove’s complaint is based upon these ten lies that Defendants have disproven in

    this motion and exhibits and as such, Grove’s complaint must be dismissed as a matter of

    law.

       GROVE AND THE OPT-INS HAVE NOT SUBMITTED A SINGLE PIECE

           OF ADMISSIBLE EVIDENCE IN SUPPORT OF THEIR CLAIMS

 47) Grove has submitted two declarations, but neither is notarized and neither even bears her

    handwritten signature. These documents were type-signed by her lawyer, likely someone

    she has not even met in person, with offices over 1,000 miles away. (Exhibit “W”)

 48) Grove has submitted an opt-in form to the court that is not signed by her or anyone and

    contains the wrong dates of work. This document is null and void. (Exhibit “X”)

 49) One of the declarations filed by Grove’s attorney (Destinee Magnuson Exhibit “O”) bears

    the type-signed name of the lawyer instead of the declarant, making that document null

    and void.

 50) None of the opt-ins or any witness have submitted a single affidavit or other piece of

    evidence on behalf of Plaintiff.

 51) Despite numerous requests, Plaintiff Grove and the opt-ins have not submitted any



                                              7
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 8 of 15 - Page ID # 1468




    contracts, attorney-client retainers, affidavits, dancer schedules, tax returns, bank

    statements, receipts, records, photos, videos, or any evidence in support of their class

    action.

   DECLARATIONS OF OPT-INS SCHUETH AND WINCHELL ARE PERJURED

 52) The declaration filed by opt-in Cassandra Schueth contains some of the same lies as

    Grove’s declaration: Par. 5 “For every shift I worked, I had to pay a house fee..” Par. 8 “I

    was not paid any wages by Club Omaha …” Par. 10 “At the end of the shift I was

    required to tip out…”

 53) Attached is a Club Omaha document dated 10/2/19 (Exhibit “Q”), granting Schueth “free

    house” despite her false claim that for “every shift” she had to pay a house fee.

 54) Attached as Exhibit “S” are payroll checks from Club Omaha to Schueth despite her

    claim that she was never paid wages.

 55) Attached as Exhibit “Y” are Schueth’s 6 dancer contracts, none of which require tipping

    and all of which prohibit litigation.

       FLSA AND NWPCA DO NOT APPLY TO DANCERS AT CLUB OMAHA

 56) Mays was an exotic dancer at Shaker’s in Lancaster County, only 40 miles west of Club

    Omaha in Nebraska.

 57) The Nebraska Supreme Court concluded in her case, “(H)ere, even considering the most

    liberal standards, the evidence fails to show that Mays engaged in interstate

    commerce.” Mays v. Midnite Dreams, Inc., 300 Neb. 485, 504 (Neb. 2018)

 58) “(W)e find plain error in the court’s ruling that Mays was entitled to compensation,

    overtime compensation, no tip credit, liquidated damages, and attorney fees and costs

    under the FLSA.” Mays v. Midnite Dreams, Inc., 300 Neb. 485, 506 (Neb. 2018)



                                              8
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 9 of 15 - Page ID # 1469




 59) “Mays was not entitled to relief under § 48-1231 of the NWPCA.” Mays v. Midnite

    Dreams, Inc., 300 Neb. 485, 508 (Neb. 2018)

       GROVE WAS AN INDEPENDENT CONTRACTOR NOT AN EMPLOYEE

 60) Dancers at Club Omaha are and always have been independent contractors as a matter of

    law.

 61) Defendant Harrington met with the Nebraska Department of Labor in Lincoln before

    opening Club Omaha to confirm that the terms of the club’s contracts were ethical and

    legal and complied with Nebraska labor law.

 62) Defendant Harrington was told that as long as dancers had no set schedule and could

    dance anywhere they liked that they were independent contractors. (see Harrington

    Exhibit “D”)

 63) Defendants acted in good faith and did not intentionally mischaracterize the employment

    status of its dancers including Grove and the 10 opt-ins.

 64) The 2 contracts executed by Plaintiff Grove (Exhibits “T” and “U”) and 35 dancer

    contracts executed by the 10 opt-ins make it clear that Performers are independent

    contractors, that they are responsible for paying their own taxes, and that they may work

    anywhere they like.

 65) “(T)the adult entertainment industry routinely characterizes performers

    as independent contractors rather than employees. Evidence of this industry practice

    satisfies section 530(2)(C). Two other district courts have granted section 530 relief to

    similar adult entertainment businesses based at least in part upon industry practice.

    (emphasis added) See JJR, 950 F. Supp. at 1044-45; Marlar, Inc. v. United States, 934 F.

    Supp. 1204, 1209-10 (W.D.Wash. 1996). Moreover, Hafiz, the president of Deja Vu,



                                              9
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 10 of 15 - Page ID # 1470




     offered evidence showing that, in his experience, most adult nightclubs operate in a like

     manner. ( See Hafiz Dep. at 14-15; Hafiz Aff. ¶¶ 9-10, 14, 17-18.) Hafiz came to this

     conclusion after working in the industry for several years, and after traveling to various

     adult entertainment clubs before opening Deja Vu. ( See id.) Lee Klein, Deja Vu's

     attorney, and David Shindel, Deja Vu's accountant, have also found that, in the adult

     entertainment business, performers are routinely treated as non-employees. ( See Klein

     Aff. ¶¶ 6-8; Shindel Aff. ¶¶ 4, 9-11.) The government offered no proof to contradict the

     existence of the above industry practice, which operates to create a conclusive

     presumption that Deja Vu had a reasonable basis for treating performers as independent

     contractors. See General Inv. Corp. v. United States, 823 F.2d 337, 339-40 (9th Cir.

     1987). Therefore, this Court finds that, based on industry practice, Deja Vu was

     reasonable in classifying the club's performers as independent contractors. Deja Vu

     Entertainment Enterprises of Minnesota, Inc. v. United States, 1 F. Supp. 2d 964, 968-69

     (D. Minn. 1998)

  66) “(S)everal exotic dancers, including Crystal Hilborn, Eden Wheeler, and Stacy Jones,

     were determined not to be employees under the FLSA in a similar action brought against

     another gentlemen's club.” See Hilborn v. Prime Time Club, Inc.

     No. 4:11CV00197- BSM (E.D. Ark. July 12, 2012).” Cruthis v. Vision's, No. 4:12CV244

     KGB, at *5-6 (E.D. Ark. Aug. 7, 2013)

  67) In the case of Mays v. Midnite Dreams (the Shaker’s case): “The "house rules" concerned

     the dancers’ shift arrival times; hair, makeup, lotion, and dress requirements for the

     dancers; the number and order of sets the dancers performed during a shift; the method of

     payment the dancers could accept from customers; cleaning duties; the price the dancers



                                              10
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 11 of 15 - Page ID # 1471




     could charge for private and "VIP" room dances; off-stage dancer conduct; and conduct

     during onstage performances, specifying clothing items the dancers were expected to

     remove during certain sets. Mays v. Midnite Dreams, Inc., 300 Neb. 485, 490 (Neb.

     2018)

  68) Unlike Club Omaha, Shaker’s had, “shift arrival times,” “hair, makeup, and lotion

     requirements,” “cleaning duties,” and “conduct during onstage performances.”

  69) Grove choreographed her own dances, selected her own costumes, styled her hair and

     make-up as she liked, ordered and ate food when she liked, and left early if she liked.

  70) Grove was allowed to work at Club Omaha any night she wanted, arrive and leave any

     time she wanted, and work at any other club or gig she wanted.

  71) “(D)ancers at Rick's NY were free to dance at other adult entertainment clubs, or be

     employed by other businesses. Def. 56.1 ¶ 111; Pl. Resp. 56.1 ¶ 111. They were not

     required to work exclusively at Rick's NY, and it is undisputed that many worked

     elsewhere. SF ¶¶ 133-139. This factor favors defendants' argument that

     the dancers at the Club were not employees. (emphasis added) Hart v. Rick's Cabaret

     Int'l, Inc., 09 Civ. 3043 (PAE), at *25 (S.D.N.Y. Sep. 10, 2013)

  72) When she requested to clean the club to earn extra money, she was paid by check

     (Exhibit “R”) whereas the dancers at Shaker’s in Waverly were forced to clean as part of

     their job without additional compensation.

  73) The reason Mays was classified as an employee in the Shaker’s case and other dancers

     around the country have been so classified, is because they have work schedules, they are

     prohibited from dancing at competitor clubs, and they are required to do manual labor

     including cleaning dressing rooms, bathrooms and dance floors.



                                              11
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 12 of 15 - Page ID # 1472




  74) In her complaint, declarations, and opt-in form, Grove falsely states she was never paid

     by Club Omaha.

  75) Grove was an independent contractor at Club Omaha who made great money from

     September 2018 to December 2019.

  76) The terms of her independent contractor agreement are much more favorable than those

     offered to employees at strip clubs, who have set schedules and can’t dance at other

     clubs. (see affidavits of dancers Kroese, Gann, Vasquez and Seamans)

          GROVE IS ENGAGED IN FRIVOLOUS RETALIATION IN BAD FAITH

  77) In February 2020, Plaintiff filed a groundless sex discrimination case with the Nebraska

     Equal Opportunity Commission (NEOC) against Defendants. (Exhibit “Z”)

  78) In this NEOC complaint, she does not complain that she was sexually harassed, but

     rather, someone else was (over a year prior). Therefore, she had no standing to file the

     complaint in the first place.

  79) Plaintiff Grove falsely states in her NEOC complaint that, “I began my employment with

     Respondent on 10/1/18 and I currently employed as an Entertainer. Due to my sex, I was

     disciplined.”

  80) While Grove claimed in her February 2020 NEOC complaint that was disciplined by

     Club Omaha because of her sex/gender, in her May 2020 lawsuit, she claims she was

     disciplined for standing up for another dancer who didn’t tip without mentioning

     anything about sex discrimination or harassment.

  81) This NEOC complaint makes the current claim for wages suspect as Grove never

     complained about wages until six months after she stopped dancing at Club Omaha.

  82) Defendants treat the female dancers at their club like royalty, even better than men.



                                              12
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 13 of 15 - Page ID # 1473




  83) Defendant Grove and the female dancers are given much more leeway, second, third and

     fourth chances, whereas male employees and contractors including DJs, security, dancers,

     have been terminated for first or second offenses. (see Harrington Dec. Exhibit “D”)

         GROVE AND OPT-INS FOREFEITED THEIR RIGHT TO ARBITRATION

  84) “In light of the strong federal policy in favor of arbitration, any doubts concerning waiver

     of arbitrability should be resolved in favor of arbitration. Nesslage v. York Sec., Inc.,823

     F.2d 231, 234 (8th Cir. 1987). Nevertheless, we will find waiver where the party claiming

     the right to arbitration: (1) knew of an existing right to arbitration; (2) acted

     inconsistently with that right; and (3) prejudiced the other party by these inconsistent

     acts. Stifel, Nicolaus Co. v. Freeman,924 F.2d 157, 158 (8th Cir. 1991). Ritzel

     Communications v. Mid-American Cellular, 989 F.2d 966, 968-69 (8th Cir. 1993)

  85) Plaintiff Grove knew of her right to arbitrate since 2018, nearly two years prior to filing

     this federal class action lawsuit.

  86) All of the opt-ins knew of their right to arbitrate the day they started dancing at Club

     Omaha.

  87) The Plaintiff and 10 opt-ins collectively have 50 contracts entered since 2017 that all

     have arbitration agreements.

  88) Plaintiff Grove’s lawyers were informed of this arbitration agreement and class action

     waiver in writing on 5/30/20.

  89) Rather than voluntarily submitting to individual arbitration, after 5/30/20, Plaintiff and

     her attorneys solicited dancers at Club Omaha as Plaintiffs and witnesses who were

     currently on their roster.

  90) Plaintiff filed motions for various relief, including conditional class certification and a



                                                13
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 14 of 15 - Page ID # 1474




       temporary restraining order.

   91) Defendants have been prejudiced by these actions as they have lost dancers, lost income,

       and the case is now being widely reported in Omaha and regional media, causing further

       damages to Defendants.

   92) Defendants have been forced to defend this frivolous case while pursuing arbitration

       because the media and Omaha public as well as Club Omaha’s dancers and members are

       following the case and without filing prompt opposition to Plaintiff’s lawsuit and

       motions, Defendants would appear liable.

                                        CONCLUSION

       Grove has lied repeatedly about her hours, shifts, employment status, forced tipping,

sexual harassment, sexual discrimination, receipt of checks from Club Omaha, and numerous

other relevant facts. Grove violated her two contracts with Club Omaha by filing a lawsuit when

the contract has an arbitration clause, filing a class action when the contract has a class action

waiver, and going public with her grievances to the media and social media when the contract

has a 30-day dispute resolution clause and confidentiality agreement. Defendants have

submitted nearly a dozen affidavits in opposition to Grove’s false claims, dozens of additional

exhibits, and Plaintiff has not submitted a single admissible form of evidence to prove any of her

three claims, only type-signed declarations by lawyers 1,000 miles away.



       Wherefore, Defendants request that this case be dismissed with prejudice and that

Defendants be granted attorneys’ fees and the costs of this action.

       June 29, 2020




                                                 14
8:20-cv-00193-JFB-MDN Doc # 48 Filed: 06/29/20 Page 15 of 15 - Page ID # 1475




                                                                  Respectfully submitted,

                                                                   s/Evan Spencer
                                                                   Evan Spencer
                                                                   Attorney at Law
                                                                   NY Bar# 278681205
                                                                   305 Broadway, 7 th Floor
                                                                   New York, NY 10007
                                                                   Tel. 917.547.4665
                                                                   Evan@EvanSpencerEsq.com
                                                                   EvanSpencerEsq.com

                                                                   Attorney for Defendants




                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that on the 29th day of June, 2020, a true and correct copy of the
above and foregoing document was electronically filed with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing to all parties’ counsel of record.

                                                                    s/Evan Spencer
                                                                     Evan Spencer

                                                15
